Citation Nr: 1424544	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  03-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for arthritis and headaches.

The Veteran's claims on appeal previously included a claim for service connection for diabetes mellitus.  In an April 2012 rating decision, the RO resolved that issue by granting service connection for diabetes mellitus.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issue of service connection for arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's chronic or recurrent headaches arose long after service and are not caused or aggravated by his diabetes.


CONCLUSION OF LAW

The Veteran's chronic or recurrent headaches were not incurred or aggravated in service, may not be presumed to have been incurred in service, and are not proximately due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in August 2001, May 2003, October 2011, and December 2012.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letter also informed the Veteran how VA assigns disability ratings and effective dates.  The letter also stated who was to provide the evidence.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, statements from the Veteran, and reports of VA medical examinations.  The Veteran had a VA examination that adequately addressed his claim for service connection for headaches.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claim that the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Headaches

The Veteran essentially contends that he has chronic or recurrent headaches related to service or related to a service-connected disability, including diabetes.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).  Certain chronic diseases, including organic diseases of the nervous system, may be presumed to be service connected if manifest to a compensable degree within one year after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran's service treatment records are silent as to headaches.  He has not indicated that he had chronic or recurrent headaches during service.  Thus, the preponderance of the evidence is against onset in service of any disorder manifested by chronic or recurrent headaches.

The Veteran's claims file does not contain any medical records from the year following his separation from service.  He has not indicated that during the year following his service he had chronic or recurrent headaches.  Therefore there is no basis for presuming service connection for headaches as a chronic disorder.

As noted above, the Veteran contends that his headaches are attributable to his service-connected diabetes.  VA treatment records from November 2001 and later reflect his reports of headaches.  In November 2007, he reported headache and lightheadedness.  In December 2007, he stated that he had dull frontal headache, tinnitus, and sinus congestion.  In March 2008, he reported a headache.  A treating clinician indicated that the headache was related to neck arthritis.  In October 2009, the Veteran reported a headache of two days' duration.  In November 2009, he reported having headaches intermittently for a month.  Through late 2009 and early 2010, he continued to report recurrent headaches.  In a VA neurology consultation in September 2011, the Veteran reported having mild bifrontal headaches that occurred about once per week and lasted about one hour.  

In March 2012, the Veteran had a VA examination regarding his headaches.  He indicated that he had been diagnosed with tension headaches in the 1990s and with post-concussive headaches in 2009.  The examiner provided the opinion that the Veteran's tension and post-concussive headaches were not caused or aggravated by his diabetes.

In October 2012, the Veteran sought VA emergency treatment for chest pain.  He also reported headache and neck pain.  He was admitted for cardiology evaluation.

The VA physician who examined the Veteran in March 2012 opined that his diabetes had not caused or aggravated his headache disorders.  There is no medical finding or opinion supporting a link between the Veteran's headaches and service events or service-connected disorders.  The Veteran is competent to report his symptom history, but his lay assertions about the cause of his headaches are not competent evidence regarding medical causation.  The greater weight of the evidence, then, is against diabetes or other service-connected disorder having caused or aggravated the Veteran's headaches.

In summary, as the Veteran's headaches were not incurred in service, manifested soon after service, or caused or aggravated by a service-connected disorder, the Board denies service connection for headaches.


ORDER

Entitlement to service connection for headaches is denied.


REMAND

The Board is remanding the claim for service connection for arthritis for the development of additional evidence.  The Veteran contends that he has arthritis related to his service or to his service-connected diabetes and associated peripheral neuropathy of the left and right lower extremities.  Specifically, he contends that lower extremity peripheral neuropathy impairs his balances and causes frequent falls.  He contends that those falls have led to arthritis.

There is medical evidence supporting a link between the Veteran's service-connected peripheral neuropathy and his frequent falls.  VA treatment records reflect the Veteran's reports and clinicians' findings of the Veteran's balance problems and frequent falls.  In a September 2011 neurology consultation, the neurologist noted diminished sensation in the Veteran's feet.  The neurologist observed that the Veteran's gait was somewhat broad based and ataxic.  Because of decreased balance, the Veteran was unable to perform tandem gait or heel or toe walk.  The neurologist stated that peripheral neuropathy was the most likely etiology for the diminished sensation in the Veteran's feet, his balance problems, and his falls.

The assembled evidence leaves questions as to the joints and areas in which the Veteran has arthritis.  The Veteran has reported pain in his neck, back, and upper and lower extremities.  Service connection is established for peripheral neuropathy, associated with diabetes, affecting the bilateral upper and lower extremities.  The medical records contain notations of history of neck, back, shoulder, and knee arthritis.  However, those records do not contain clear diagnoses of arthritis in each of the claimed areas.  In a June 2013 VA examination, the examiner opined that peripheral neuropathy did not cause the Veteran's shoulder arthritis.  There is no medical evidence or opinion, however, addressing the Veteran's contention that falls attributable to his peripheral neuropathy caused the development of arthritis.  The Board will remand the claim for a VA examination, with review of the claims file, to clarify in which areas the Veteran has arthritis and to provide opinion as to the likelihood that current arthritis is attributable to the Veteran's frequent falls.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to address the claim of service connection for arthritis.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and to examine the Veteran, including reviewing and obtaining x-rays and/or other imaging as necessary.  

Ask the examiner to provide diagnoses as to which, if any, areas of the Veteran's spine, upper extremities, and lower extremities have arthritis.  

Inform the examiner that there is evidence that the Veteran's service-connected peripheral neuropathy of the lower extremities impairs his balance and leads to frequent falls.  

Ask the examiner to provide opinions, for each area in which the Veteran has arthritis, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the arthritis was caused by the Veteran's frequent falls.  Ask the examiner to explain the conclusions reached.

2.  Thereafter, review the expanded record and consider the remanded claim.  If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


